 MACDONALD MACHINERY CO. 319MacDonald Machinery Co., Inc. and Local 150, In-ternational Union of Operating Engineers, AFLŒCIO.  Case 25ŒRCŒ9930 (Amended)  August 27, 2001 DECISION AND CERTIFICATION OF RESULTS OF ELECTION BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE The National Labor Relations Board, by a three-member panel, has considered objections to an election held on April 21, 2000, and the hearing officer™s report recommending disposition of them. The election was conducted pursuant to a Stipulated Election Agreement. The tally of ballots shows three for and four against the Petitioner, with one challenged ballot, an insufficient number to affect the results. The Board has reviewed the record in light of the Peti-tioner™s exceptions and brief,1 has adopted the hearing officer™s findings2 and recommendations, and finds that a certification of results of election should be issued. Contrary to our dissenting colleague, we agree with the hearing officer™s recommendation to overrule the Peti-tioner™s Objection 8, which alleged that the Employer engaged in objectionable conduct by soliciting and prom-ising to remedy employee grievances during the critical period. As found by the hearing officer, the Employer had a practice of soliciting and remedying employee com-plaints.  In November 1999, 9 weeks before the Peti-tioner™s organizing drive began and 4 months before the March 13, 2000 representation petition was filed,3 em-ployees at the Employer™s South Bend, Indiana facility requested a meeting with Joseph Shimek, the Employer™s vice president.  During the meeting, the employees raised concerns regarding customer service and complained about some of the working conditions in the shop.  Shimek told the employees that he would have to spend more time with the South Bend managers to correct some of the problems, that it would take some time to straighten things out, and that if it took 6 months or a year, he hoped that they would allow him that time.  Af-ter that meeting, Shimek did address and correct certain problems.                                                              1 In the absence of exceptions, we adopt pro forma the hearing offi-cer™s recommendation to overrule Objection 5. 2 The Petitioner has excepted to some of the hearing officer's credi-bility findings. The Board's established policy is not to overrule a hear-ing officer's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Stretch-Tex Co., 118 NLRB 1359, 1361 (1957). We find no basis for reversing the findings.  3 All dates hereafter refer to 2000 unless otherwise stated. The record also indicates that in 1999, i.e., before the commencement of the union campaign, employee Smed-ley had ongoing talks with Shimek regarding the shop manager™s lack of organizational skills. Eventually, on March 10, Shimek discharged the shop manager for fail-ing to make certain customer service changes, and 3 days later Shimek temporarily assumed the service manager position.  At that time, Shimek again reassured the em-ployees that he was committed to do whatever it took to have things done the way they needed to be, no matter how long it took. In early April, Shimek asked Smedley what he could do to improve the shop operation. Although this was after the petition was filed, it was only a few weeks after Shimek had assumed the service manager position.  The two discussed some of the changes that Shimek had al-ready made, and Shimek told Smedley ﬁthat the changes that had already been implemented took time to initiate, and they needed to make some more changes to improve conditions . . . if he would give them a year to make the  shop a better place, and if he (Smedley) was still un-happy, then he (Shimek) would contact the union.ﬂ  (HOR at p. 8)   As an initial matter, we do not find that Shimek™s statement to Smedley that, in effect, the Employer needed more time to make the shop a better place, consti-tuted an expressed or implied promise of benefits.  See National Micronetics, Inc., 277 NLRB 993 (1985).  Such generalized expressions of an employer™s desire to make things better have long been held to be within the limits of permissible campaign propaganda. Id. citing Al-lied/Egry Business Systems, 169 NLRB 514, 517 (1968).  In the instant case, Shimek was reiterating his request that employees allow him the time to make good on his prepetition promise to ﬁstraighten things out.ﬂ As to the alleged solicitation of grievances, the Board stated in Traction Wholesale Center Co., 328 NLRB 1058 (1999):  When an employer undertakes to solicit em-ployee grievances during an organizational cam-paign, there is a ﬁcompelling inference,ﬂ which the Board can make, that the employer is implicitly promising to correct the grievances and thereby in-fluence employees to vote against union representa-tion.  Such conduct violates the Act.  Reliance Elec-tric Co., 191 NLRB 44, 46 (1971), enfd. 457 F.2d 503 (6th Cir. 1972).    Thus, when an employer undertakes the soliciting of grievances only after a union has begun to organize its 335 NLRB No. 27  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 320employees, the Board may draw an inference that the 
employer is promising benefits in an effort to persuade 
its employees that they do not need a union.   
In the present case, howeve
r, the Employer undertook 
to solicit employee grievances prior to the onset of the 

union campaign.  As explained above, employees ap-
proached Shimek more than 2 months before the advent 
of the Union campaign to request a meeting to air em-
ployee complaints.  The Employer could have declined 
to hold such a meeting.  Instead, the Employer held the 

meeting, and at that meeting the Employer solicited em-
ployee grievances and thereafter undertook to resolve 
them.   
The Employer™s willingness to listen to employee 
complaints, its solicitation of their grievances, and its 
efforts to resolve them are 
also revealed in Shimek™s 
dealings with Smedley.  As explained above, in 1999, 
again before the onset of the union campaign, Shimek 

and Smedley held conversations in which Smedley 
shared his concerns about 
the shop and the shop man-
ager.  Eventually, in an effo
rt to resolve employee griev-
ances and to improve the shop operation, Shimek dis-

charged the shop manager and took on the service man-
ager position himself.  It was within this context that 

Shimek asked Smedley what Shimek could do to im-
prove the shop operation.  
Thus, the facts of the present case are clearly distin-
guishable from the situation described in 
Traction 
Wholesale Center, supra. Before the Petitioner came on 
the scene, the Employer had been presented with em-
ployee concerns and had begun to address and correct 
some of these concerns. During this time, Shimek and 
Smedley had ongoing discussion regarding the deficien-
cies of the shop manager. Shimek told Smedley and other 
employees that the changes would take time and that he 
hoped they would allow him that time. In these circum-
stances, there can be no ﬁcompelling inferenceﬂ that 
Shimek™s query of Smedley regarding what Shimek 
could do to improve the shop operation was intended to 
influence employees to vote against the Petitioner. 
Rather, it was part of the Employer™s ongoing effort to 
improve its shop operation by identifying problems and 
correcting them. 
Our colleague concedes that, prior to the Union™s cam-
paign, the employees appro
ached the Employer about 
problems. However, she argues that, after 
the campaign began, the Employer approached the employees
 about 
possible problems.  In our view, the difference is not 
critical. The significant point is that, both prior to the 
onset of the union campaign and after, the Employer was 

willing to listen to the complaints of its employees and to 
respond to them.  There was neither a need nor a warrant 
to change this practice simply because of the union cam-
paign. The ultimate question is whether there has been a 
promise of benefits in order to influence a union cam-
paign. As indicated above, we conclude there was no 
such promise. To be sure, there were discussions of em-
ployee complaints, but these occurred before and after 
the union campaign began. In the circumstances here, the 

issue of which party began those discussions is not dis-
positive. Thus, it makes no difference whether Shimek or 
Smedley initiated the April discussion regarding how to 
improve the shop. Shimek had already promised to im-
prove conditions in response to employee concerns.  His 
inquiry to Smedley was within the scope of this original 
promise and part of an ongoing dialogue with employees.   
CERTIFICATION OF RESULTS OF ELECTION 
It is certified that a majority of the valid ballots have 
not been cast for Local 150, 
International Union of Oper-
ating Engineers, AFLŒCIO, and that it is not the exclu-
sive representative of thes
e bargaining unit employees. 
 MEMBER LIEBMAN, dissenting in part. 
Contrary to the majority, I would sustain the Union's 
Objection 8 and find that Vice President Joseph Shimek 
improperly solicited employee grievances prior to the 
election by questioning 
employee Timothy Smedley 
about what could be done to improve operations in the 

Employer™s shop.  The evidence presented by the Peti-
tioner showed that, during the critical period (i.e., be-
tween the filing of the petition and the election), Shimek 
approached Smedley and aske
d him what Shimek could 
do to improve operations in the Employer™s shop.  In 
response to Smedley's stated
 concerns, Shimek recounted 
changes that had recently been implemented, and stated 

that the Employer needed to make some more changes to 
improve conditions. Shimek asked Smedley to give him 
a year to make the shop a better place. 
There is no evidence in the record that Shimek had 
ever approached employees 
to inquire about their con-
cerns prior to the commencem
ent of the union™s organiz-
ing campaign.  On the contrary, the evidence indicates 

that on a single occasion several months before the rep-

resentation petition was filed, a group of employees 
ap-proached Shimek
 with various complaints.   Shimek 
agreed to meet with them to hear their complaints, and 
subsequently began implementing changes in response.  
The record also indicates that Shimek and Smedley had 
some further discussions prior to the campaign regarding 

the deficiencies of the shop manager.  The Employer 
later fired the shop manager shortly before the represen-
tation petition was filed on March 13, 2000.  There is no 
evidence, however, that Sh
imek solicited Smedley's 
complaints about the shop ma
nager.  Indeed, the record 
 MACDONALD MACHINERY CO. 321indicates that Smedley raised the issue about the shop 
manager. 
Unlike my colleagues, I believe that whether the Em-
ployer, as opposed to the employees, initiated discus-
sions about problems in the shop is essential to determin-
ing whether the Employer engaged in objectionable con-
duct.  That the Employer took affirmative steps to solicit 

grievances 
after
 the petition was filed, but previously had 
only reacted to employees™ in
itiatives, supports the infer-
ence that during the critical 
period the Employer was 
implicitly promising to correct
 the grievances, in contrast 
to his prior practice.  In 
my view, the Employer cannot 
rely upon the actions of its employees who actively 
sought out Shimek hoping that he would address their 
problems to establish that it had a practice of soliciting 

grievances prior to the union™s organizing campaign. 
Thus, I find nothing in the record to establish that the 
Employer had a history of soliciting grievances from 
employees. 
Absent evidence that an em
ployer has a past practice 
of soliciting grievances prior to the onset of a union 
campaign, the Board has routinely found such solicita-
tion during the campaign to be objectionable.
1  Because I find that the Employer has not established that it had any 
such past practice, I would find that Shimek™s conduct 
was objectionable, requirin
g that the election be set 
aside.                                                            
 1 See Traction Wholesale Center Co.,
 328 NLRB 1058 (1999), enfd. 
216 F.3d 92 (D.C. Cir. 2000).  See also 
Maple Grove Health Care 
Center, 330 NLRB 775 (2000).  
National Micronetics, Inc
., 277 NLRB 
993 (1985), cited by the hearing officer and my colleagues, is distin-
guishable.  The employer's conduct th
ere was alleged to be an improper 
promise of benefits, not an imprope
r solicitation of grievances.  Thus, 
the Board in that case did not address whether, under the circumstances 
presented, the employer's request for a second chance or more time 
carried an implied promise to remedy 
grievances.  In the circumstances 
presented here, I find that Shimek's
 comments did carry such an im-
plied promise, and thus were objectionable in the absence of a past 

practice of soliciting grievances. 
 